Exhibit 10.8

 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
    This Assignment and Assumption Agreement (the “Agreement”) is made and
entered into as of February 11, 2010, between T.O.D. Taste on Demand Inc., a
Nevada corporation (the “Parent”), and T.O.D. (2010) Inc., a Nevada corporation
wholly owned by the Parent (the “Sub”).
 
    WHEREAS, Parent is the sole owner of the Sub;
 
    WHEREAS, Parent is the owner of certain assets and liabilities, including
without limitation, a patent filed with the Israeli Patent Office on October 23,
2007 and a distribution agreement;
 
    WHEREAS, as a condition to the Agreement and Plan of Merger (“Merger
Agreement”) made February 8, 2010 by and among the Parent, China Environmental
Protection Inc., Dragon Path International Limited and Weihua Zhao, Parent is
required to complete the transfer of all its current business and assets into
Sub and affect a distribution of Sub as a stock dividend to the shareholders of
Parent;
 
    WHEREAS, Parent wishes to assign to Sub, and Sub wishes to assume from
Parent, all of the assets and liabilities of the Parent, for such consideration
and on such terms as set out below;
 
    NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
 
    1.           Assignment of Assets.  Parent hereby assigns to Sub all of its
rights, title and interest in, to and under all of its assets, including without
limitation, the following assets (collectively, the “Assigned Assets”):
 
 (a)           All contract rights under all agreements in which the Parent is a
party (collectively, the “Assigned Contacts”).
 
 (b)           All intellectual property rights of Parent (collectively, the
“Intellectual Property”); provided that, concurrently with or subsequent to the
execution of this Agreement, Parent will be executing and filing with the Israel
Patent Office assignments of patents and trademarks for such items of
Intellectual Property which have been registered as such with the Israel Patent
Office.
 
     (c)           All licenses, franchises, grants, easements, exceptions,
certificates, consents, permits, approvals, orders and other authorizations of
any governmental body held by the Parent (collectively, the “Licenses”).
 
    (d)           All leasehold rights under those certain personal property
leases held by the Parent (collectively, the “Assigned Personal Property
Leases”).
 
    (e)           All of the tangible assets of the Parent (the “Tangible
Assets”).
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
    2.    Assumption of Assets and Liabilities.  Sub hereby expressly assumes
and agrees to perform all duties and obligations of Parent arising under all of
Parent’s liabilities (the “Liabilities”) related to the Assigned Assets from and
after the date hereof.
 
    3.   Representations of the Parent.
 
    Parent hereby represent and warrant to Sub the following:
   
    (a)   Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full power and authority to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted.
 
    (b)   Parent has the absolute and unrestricted right, power, legal capacity
and authority to enter into and perform its obligations under this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement, when executed and delivered by Sub, will be
a valid and binding obligation of Parent, enforceable against it in accordance
with its terms.
 
    (c)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which Parent
is a party or by it is bound, or (ii) any law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Parent or its assets or properties.
 
    (d)    The Assigned Assets constitute all of the assets of Parent.  Parent
is the sole owner of the Assigned Assets and has good and marketable title to
the Assigned Assets, free and clear of any liens, pledges, hypothecations,
charges, adverse claims, options, preferential arrangements or restrictions of
any kind, including, without limitation, any restriction of the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.
Upon the consummation of the transactions contemplated hereby, the Parent will
have no assets.


    (e)    The Liabilities constitute the only liabilities of Parent relating to
the Assigned Assets.  Upon the consummation of the transactions contemplated
hereby, the Parent will have no liabilities with respect to the Assigned Assets.
 
    4.   Representations of the Sub.


The Sub hereby represents and warrants to the Parent the following:
 
 
2

 
 

--------------------------------------------------------------------------------

 
 
    (a)           Sub is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.
 
    (b)           The Sub has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform its obligations under this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement, when executed and delivered by
Parent, will be a valid and binding obligation of Sub, enforceable against it in
accordance with its terms.
 
    (c)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which either
Sub is a party or by which it is bound, or (ii) any law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Sub or its assets or properties.
 
    4.             Power of Attorney.  Parent hereby constitutes and appoints
Sub its true, lawful and irrevocable attorney to demand, receive and enforce the
performance of the terms of the Assigned Contracts, the Intellectual Property,
the Licenses, and the Assigned Personal Property Leases, or to otherwise deal in
respect of the Assigned Assets, and to give receipts, releases and satisfactions
for the same, and this may be done either in the name of Parent or in the name
of Sub with the same force and effect as Parent could do if this Agreement had
not been made.
 
    5.             Payment of Expenses.  Sub shall be liable for any and all
costs and expenses arising out of or in connection with the transactions
contemplated by this Agreement.  In the event that Parent receives any invoices
for costs and/or expenses associated herewith after the date hereof, Parent
shall forward such invoices to Sub for payment.
 
    6.             Miscellaneous.
 
    (a)           This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada.
 
    (b)           If any covenant or agreement contained herein, or any part
hereof, is held to be invalid, illegal or unenforceable for any reason, such
provision will be deemed modified to the extent necessary to be valid, legal and
enforceable and to give effect of the intent of the parties hereto.
 
    (c)           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements between the parties with respect to the subject matter
hereof or thereof.  There are no representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein or in the other agreements referenced herein.
 
 
3

 
 

--------------------------------------------------------------------------------

 
 
    (d)           This Agreement may not be amended or modified except by the
express written consent of the parties hereto.  Any waiver by the parties of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach thereof or of any other provision.
 
    (e)           This Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties hereto and their respective successors and
permitted assignees and heirs and legal representatives.
 
    (f)           The parties hereto intend that this Agreement shall not
benefit or create any right or cause of action in or on behalf of any person
other than the parties hereto.
 
    (g)          The parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 
    (h)           The parties hereto agree to execute and deliver such further
documents and instruments and to do such other acts and things any of them, as
the case may be, may reasonably request in order to effectuate the transactions
contemplated by this Agreement.
 
    (i)            This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.
 
 
[Remainder of Page Intentionally Omitted; Signature Page to Follow]
 
 
 
 
4

 
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.
 


 

 
PARENT:
 
T.O.D. TASTE ON DEMAND, INC.


 
 
By: /s/ David Katzir
Name:  David Katzir
Title:    President


 
SUB:
 
T.O.D. (2010) INC.
 
 
 
By: /s/ David Katzir
Name:  David Katzir
Title:    President

 



5

 
 

--------------------------------------------------------------------------------

 
